IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

VS Case No. 3:19CR062

Ne ee ee ee ee”

IRMA ESTELLA CALDERON ALRED

 

ORDER TERMINATING SUPERVISED RELEASE

 

On October 30, 2015, the above named commenced a ten-year term of supervised release following
her term of imprisonment. Based on the recommendation of the U.S. Probation Department, no
objections from the Government, and for good cause shown, it is hereby ordered Irma Estella
Calderon Alred is discharged from supervised release and the proceedings in this case be
terminated.

IT ISSO ORDERED.

Dated this 241 hday of Susspaahe , 2019

Walter H. Rice
United States District Judge
